Title: Orders, 3 May 1756
From: Washington, George
To: 



Cork.
Winchester. Monday, May 3d 1756.

A General Court Martial, to consist of five Captains and eight Subalterns; to sit immediately for Trial of Sergeant Nathan Lewis—Captain Stewart, President—who is to wait on Colonel Washington for his Orders.
Mr Kirkpatrick, Judge-Advocate—all Evidences to attend.
After Orders.
Lieutenant John Hall is appointed Judge-Advocate for this Court-Martial, instead of Mr Kirkpatrick.
After issuing a Commission for Captain Stewart, President; the Court met, and proceeded as follows.
